Citation Nr: 0103941	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-15 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for Parkinson's disease.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to June 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the RO.


FINDINGS OF FACT

1.  The veteran engaged in boxing during service; he has been 
service connected for traumatic deflection of the nasal 
septum since the time of his separation from service in June 
1946.

2.  The veteran currently suffers from Parkinson's disease.

3.  There is a reasonable medical probability that the 
veteran's boxing in service contributed to his development of 
Parkinson's disease.


CONCLUSION OF LAW

The veteran has Parkinson's disease that can be attributed to 
disease or injury incurred during active military service.  
38 U.S.C.A. § 1110 (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303 (2000); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for Parkinson's disease.  He maintains that the 
disease can be attributed to injuries sustained while boxing 
in service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).

In the present case, the Board finds that the evidence 
supports the veteran's claim of service connection for 
Parkinson's disease.  The record shows that the veteran 
engaged in boxing during service, and that he has been 
service connected for traumatic deflection of the nasal 
septum since the time of his separation from service in June 
1946.  The record further shows that he currently suffers 
from Parkinson's disease, and the veteran's treating 
physician, Howard I. Hurtig, M.D., Chairman of the Department 
of Neurology at Pennsylvania Hospital, and Professor of 
Neurology at the University of Pennsylvania, opined in June 
1998 that "there is a reasonable medical probability that 
[the veteran's] boxing experience may have contributed to the 
later development of the [P]arkinson's symptoms that have 
become so prominent."  Dr. Hurtig's opinion appears to be 
based on a clear understanding of the salient facts, and is 
uncontradicted on the record.  Under the circumstances, 
therefore, the Board is satisfied that the veteran's 
Parkinson's disease can be attributed to disease or injury 
incurred during active military service.  The evidence, at a 
minimum, gives rise to a reasonable doubt on the question.  
See 38 C.F.R. § 3.102 (2000).  Service connection for 
Parkinson's disease is therefore granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  The is so because the Board is granting the 
claim.  Adjudication of the claim, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Service connection for Parkinson's disease is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

